FILED
                             NOT FOR PUBLICATION                            JUL 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHRISTOPHER LEE JENKINS,                         No. 10-56448

               Plaintiff - Appellant,            D.C. No. 3:09-cv-00116-L-BLM

  v.
                                                 MEMORANDUM *
R. J. DONOVAN; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       California state prisoner Christopher Lee Jenkins appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging civil

rights violations. We have jurisdiction under 28 U.S.C. § 1291. We review for an




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion a dismissal for failure to comply with court orders, Ferdik v.

Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992), and we affirm.

      The district court did not abuse its discretion in dismissing the action

without prejudice because Jenkins failed to comply with its order requiring him to

file a second amended complaint, after the court had already granted Jenkins three

other extensions and warned Jenkins that no further extensions would be granted

absent a showing of extraordinary circumstances. Id. at F.2d at 1260-61 (listing

factors to consider).

      Jenkins’s request that this court provide him with copies of “the blank

informal appellants opening brief” and “the actual complaint on appeal” is denied

as moot.

      AFFIRMED.




                                          2                                      10-56448